UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LAUREL SHIPPING LLC, FREEPOINT
COMMODITIES LLC, and FREEPOINT
COMMODITIES SINGAPORE PTE LTD.,

                               Plaintiffs,
                                                              Civil Action No.: 20-cv-7246-RA
            -against-

RIDGEBURY KILO LLC and SEAWOLF
TANKERS INC.,

                               Defendants.

                                                                    -Consolidated With-
SEAWOLF TANKERS INC.,


                               Plaintiff,                     Civil Action No.: 20-cv-5198-RA

            -against-

LAUREL SHIPPING LLC,

                               Defendant and
                               Counterclaimant.

    CONFIDENTIALITY STIPULATION AND PROPOSED PROTECTIVE ORDER

       WHEREAS, Laurel Shipping LLC, Freepoint Commodities LLC, And Freepoint
Commodities Singapore Pte Ltd., Ridgebury Kilo LLC And Seawolf Tankers Inc. (each
individually a “Party” and collectively the “Parties”) having agreed to the following terms of
confidentiality, and the Court having found that good cause exists for the issuance of an
appropriately tailored confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil
Procedure, it is hereby

       ORDERED that the following restrictions and procedures shall apply to the information
and documents exchanged by the parties in connection with the pre-trial phase of this action:

        1.     Counsel for any party may designate any document or information, in whole or in
part, as confidential if counsel determines, in good faith, that such designation is necessary to
protect the interests of the client in information that is proprietary, a trade secret or otherwise


 548390.1
sensitive non-public information. Information and documents designated by a party as confidential
will be stamped “CONFIDENTIAL.”

        2.     The Confidential Information disclosed will be held and used by the person
receiving such information solely for use in connection with the action.

       3.      In the event a party challenges another party’s designation of confidentiality,
counsel shall make a good faith effort to resolve the dispute, and in the absence of a resolution, the
challenging party may seek resolution by the Court. Nothing in this Protective Order constitutes
an admission by any party that Confidential Information disclosed in this case is relevant or
admissible. Each party reserves the right to object to the use or admissibility of the Confidential
Information.

        4.     The parties should meet and confer if any production requires a designation of “For
Attorneys’ or Experts’ Eyes Only.” All other documents designated as “CONFIDENTIAL” shall
not be disclosed to any person, except:

               a.      The requesting party and counsel, including in-house counsel, insurance
                       claims handlers, and affiliated companies of parties including managers and
                       Pool Operators (including, but not limited to Heidmar, Inc.);

               b.      Employees of such counsel assigned to and necessary to assist in the
                       litigation;

               c.      Consultants or experts assisting in the prosecution or defense of the matter,
                       to the extent deemed necessary by counsel; and

               d.      The Court (including the mediator, or other person having access to any
                       Confidential Information by virtue of his or her position with the Court).

       5.     Prior to disclosing or displaying the Confidential Information to any person,
counsel must:

               a.      Inform the person of the confidential nature of the information or
                       documents;

               b.      Inform the person that this Court has enjoined the use of the information or
                       documents by him/her for any purpose other than this litigation and has
                       enjoined the disclosure of the information or documents to any other person;
                       and

               c.      Require each such person to sign an agreement to be bound by this Order in
                       the form attached as Exhibit A.

       6.      The disclosure of a document or information without designating it as
“Confidential” shall not constitute a waiver of the right to designate such document or information

 548390.1
as Confidential Information. If so designated, the document or information shall thenceforth be
treated as Confidential Information subject to all the terms of this Stipulation and Order.
         7.     Any Personally Identifying Information (“PII”) (e.g., social security numbers,
financial account numbers, passwords, and information that may be used for identity theft)
exchanged in discovery shall be maintained by the receiving party in a manner that is secure and
confidential and shared only with authorized individuals in a secure manner. The producing party
may specify the minimal level of protection expected in the storage and transfer of its information.
In the event the party who received PII experiences a data breach, it shall immediately notify the
producing party of same and cooperate with the producing party to address and remedy the breach.
Nothing herein shall preclude the producing party from asserting legal claims or constitute a
waiver of legal rights and defenses in the event of litigation arising out of the receiving party’s
failure to appropriately protect PII from unauthorized disclosure.

        8.     Pursuant to Federal Rule of Evidence 502, the production of privileged or work-
product protected documents or communications, electronically stored information (“ESI”) or
information, whether inadvertent or otherwise, shall not constitute a waiver of the privilege or
protection from discovery in this case or in any other federal or state proceeding. This Order shall
be interpreted to provide the maximum protection allowed by Federal Rule of Evidence 502(d).
Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a review
of documents, ESI or information (including metadata) for relevance, responsiveness and/or
segregation of privileged and/or protected information before production.

        9.      Notwithstanding the designation of information as “Confidential” in discovery,
there is no presumption that such information shall be filed with the Court under seal. The parties
shall follow the Court’s procedures for requests for filing under seal.

        10.    At the conclusion of litigation, Confidential Information and any copies thereof
shall be promptly (and in no event later than 30 days after entry of final judgment no longer subject
to further appeal) returned to the producing party or certified as destroyed, except that the parties’
counsel shall be permitted to retain their working files on the condition that those files will remain
protected.

      11.      Nothing herein shall preclude the parties from disclosing material designated to be
Confidential Information if otherwise required by law or pursuant to a valid subpoena.


SO STIPULATED AND AGREED.


Dated: New York, New York, June 1, 2021


                                                              SO ORDERED.


                                                              _______________________
                                                              Hon. Ronnie Abrams
                                                              June 3, 2021
 548390.1
                                            Exhibit A

                                           Agreement

       I have been informed by counsel that certain documents or information to be disclosed to
me in connection with the matter entitled have been designated as confidential. I have been
informed that any such documents or information labeled “CONFIDENTIAL” are confidential by
Order of the Court.

         I hereby agree that I will not disclose any information contained in such documents to any
other person. I further agree not to use any such information for any purpose other than this
litigation.

DATED:


________________________________
Signed in the presence of:




________________________________
(Attorney)




 548390.1
